RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4907-16T3

NEW JERSEY DIVISION OF CHILD
PROTECTION AND PERMANENCY,

          Plaintiff-Respondent,

v.

E.R.,

          Defendant-Appellant,

and

J.S.,

          Defendant.


IN THE MATTER OF THE GUARDIANSHIP
OF S.S., J.S., Jr., AND J.S.,

          Minors.


                   Submitted October 22, 2018 – Decided October 29, 2018

                   Before Judges Gooden Brown and Rose.
            On appeal from Superior Court of New Jersey,
            Chancery Division, Family Part, Hudson County,
            Docket No. FG-09-0130-17.

            Joseph E. Krakora, Public Defender, attorney for
            appellant (Janine M. Cerra, Designated Counsel, on the
            brief).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Jason W. Rockwell, Assistant Attorney
            General, of counsel; Peter R. Van Brunt, Deputy
            Attorney General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minors (Meredith A. Pollock, Deputy
            Public Defender, of counsel; Christopher A. Huling,
            Designated Counsel, on the brief).

PER CURIAM

      Defendant, E.R., appeals from a June 29, 2017 Family Part order

terminating her parental rights to three of her five children: Samantha, born in

April 2013; Johnny, born in June 2014; and Joe, born in June 2015. 1 Defendant

contends the Division of Child Protection and Permanency (Division) failed to




1
   We use initials and pseudonyms to identify the parties, and to preserve the
confidentiality of these proceedings. R. 1:38-3(d)(12). J.S., the biological
father of all three children, surrendered his parental rights in March 2017, and
is not a party to this appeal. Defendant's two other biological children are not
in her custody and are not parties to this appeal.


                                                                        A-4907-16T3
                                       2
prove all four prongs of N.J.S.A. 30:4C-15.1(a) by clear and convincing

evidence. The Law Guardian joins the Division in supporting the judgment.

      Based on our review of the record and prevailing legal standards, we are

satisfied the evidence in favor of the guardianship petition overwhelmingly

supports the judge's decision to terminate defendant's parental rights.

Accordingly, we affirm substantially for the reasons stated by Judge Bernadette

N. DeCastro in her comprehensive and well-reasoned written opinion that

accompanied the order.

      Accordingly, we will not recite in detail the complete history of the

Division's involvement with defendant. Instead, we incorporate by reference

Judge DeCastro's thorough factual findings and legal conclusions, and highlight

the most pertinent facts.

      The Division first became involved with the family in November 2014,

following allegations that their home was uninhabitable and wreaked of

marijuana; the children were filthy; and defendant had recently committed an

act of domestic violence against J.S. Although the Division referred both

parents for drug and alcohol evaluations, and parenting skills courses, neither

parent complied with those services.




                                                                       A-4907-16T3
                                       3
      In the following three months, the Division received two additional

referrals reporting the family's unstable housing and defendant's violence. The

children remained at "home," which included their paternal grandfather's home

in New York State, a motel room in North Bergen, a friend's apartment in Union

City, and a motel room in Union City. The Division continued to provide

services, but defendant and J.S. failed to comply.

      The Division removed Samantha and Johnny from defendant's care in

March 2015 after J.S. told the caseworker that defendant choked Johnny.

Although defendant denied the allegation, and J.S. later recanted it, defendant

"blurted that she does not feel the current living situation overall is the most

appropriate for the children and that she feels the children should enter foster

care." Following a brief placement in foster care, Samantha and Johnny were

placed with J.S.'s mother, Rebecca. After Joe was born in June 2015, he was

released from the hospital and also placed with Rebecca. All three children

remain with Rebecca who is eager to adopt them.

      Following the children's removal, defendant underwent a psychological

evaluation and parenting assessment with Dr. Gerard A. Figurelli. The Division

referred defendant for counseling, including anger management, domestic

violence skills training, and parenting skills training. During the two years of



                                                                        A-4907-16T3
                                       4
services aimed toward reunification, defendant sporadically complied, but was

not capable of providing a stable home and safe parenting for Samantha, Johnny

and Joe. Further, she had not visited the children in the eight months prior to

trial, and as Judge DeCastro observed, "for all purposes left their care and

custody to the Division."

      At the two-day guardianship trial, Dr. Figurelli testified about, among

other things, his bonding assessment of the children with defendant, and with

Rebecca. In particular, Johnny had a fluid but limited attachment to defendant,

but their bond was not secure. Joe, however, did not demonstrate a significant

attachment to defendant.     Conversely, Johnny and Joe both had a "strong

positive emotional attachment to [Rebecca]," and they viewed her as "the central

parental caretaker in their experiential world." Accordingly, termination of

defendant's parental rights would result in the two boys experiencing "little or

no harm at all."

      Further, Dr. Figurelli observed that Samantha had "strong" yet "insecure"

attachments to both defendant and Rebecca. He noted that permanently severing

the relationship between Samantha and defendant would "be difficult for

[Samantha]."       However, Samantha primarily needed "consistent care and

stability in her life," which would be essential for "her ultimate long term . . .


                                                                          A-4907-16T3
                                        5
growth, maturation, and development." Rebecca was "someone who is capable

of adequately assessing the needs of the children," which Dr. Figurelli

considered a "significant mitigating factor" regarding Samantha's attachment to

defendant and Rebecca.

      The Division also presented the testimony of two caseworkers and

Rebecca. Defendant did not appear at trial and her attorney did not present any

evidence on her behalf.

      In order for the court to terminate parental rights, the Division must satisfy

the following four prongs of the "best interests of the child" test by clear and

convincing evidence:

             (1) The child's safety, health, or development has
             been or will continue to be endangered by the parental
             relationship;

             (2) The parent is unwilling or unable to eliminate the
             harm facing the child or is unable or unwilling to
             provide a safe and stable home for the child and the
             delay of permanent placement will add to the harm.
             Such harm may include evidence that separating the
             child from his resource family parents would cause
             serious and enduring emotional or psychological harm
             to the child;

             (3) The [D]ivision has made reasonable efforts to
             provide services to help the parent correct the
             circumstances which led to the child's placement


                                                                            A-4907-16T3
                                         6
              outside the home and the court has considered
              alternatives to termination of parental rights; and

              (4) Termination of parental rights will not do more
              harm than good.

              [N.J.S.A. 30:4C-15.1(a)(1)-(4).]

      These four prongs are not independent of one another. Rather, they "are

interrelated and overlapping[,] . . . designed to identify and assess what may be

necessary to promote and protect the best interests of the child." N.J. Div. of

Youth & Family Servs. v. R.L., 388 N.J. Super. 81, 88 (App. Div. 2006).

Parental fitness is the crucial issue. In re Guardianship of K.H.O., 161 N.J. 337,

348 (1999).     Determinations of parental fitness are very fact sensitive and

require specific evidence. Ibid. Ultimately, "the purpose of termination is

always to effectuate the best interests of the child, not the punishment of the

parent." Id. at 350.

      In her comprehensive opinion, the trial judge found that the Division had

proven all four prongs of N.J.S.A. 30:4C-15.1(a), and that termination of

defendant's parental rights was in the children's best interests. On this appeal,

our review of the trial judge's decision is limited. N.J. Div. of Youth & Family

Servs. v. R.G., 217 N.J. 527, 552 (2014). We defer to her expertise as a Family

Part judge, Cesare v. Cesare, 154 N.J. 394, 412 (1998), and we are bound by her

                                                                          A-4907-16T3
                                        7
factual findings as long as they are "supported by adequate, substantial, and

credible evidence." R.G., 217 N.J. at 552.

      Having reviewed the record in light of those legal standards, we conclude

that Judge DeCastro's factual findings are fully supported by the record and, in

light of those facts, her legal conclusions are unassailable. Further, her opinion

tracks the statutory requirements of N.J.S.A. 30:4C-15.1(a), and accords with

K.H.O., 161 N.J. 337, In re Guardianship of D.M.H., 161 N.J. 365 (1999), and

New Jersey Division of Youth & Family Services v. F.M., 211 N.J. 420 (2012).

      In sum, the judge credited Dr. Figurelli's "uncontroverted findings and

opinions," and determined, "The children have suffered harm because

[defendant] has not visited them in over [eight] months. She has not complied

with any services offered to her including transportation to visits." Accordingly,

the judge accepted Dr. Figurelli's opinion that defendant was not capable of

parenting her children at the time of trial, nor would she be able to do so in the

foreseeable future. Moreover, "delaying permanency in this case would not be

in the best interest of the children."

      Defendant's argument regarding the insufficiency of the evidence are

without sufficient merit to warrant further discussion in a written opinion. R.

2:11-3(e)(1)(E).



                                                                          A-4907-16T3
                                         8
Affirmed.




                A-4907-16T3
            9